UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BRUCE LEON ROBINSON,
Plaintiff-Appellant,

v.

JAMES R. METTS, Sheriff of
Lexington County; GLENN OXENDINE,
Detective; ADRIAN BOST, Captain;
DUANE R. PEAKE, Sergeant;
ANTHONY PLANTE, Detective; JIMMY
SMITH, Detective; LARRY HARRISON,
Detective; JIM GRAHAM, Detective;
KEN CORRELL, Detective, in their                   No. 97-1527
individual capacities,
Defendants-Appellees,

and

LEXINGTON COUNTY, a political
subdivision; LEXINGTON COUNTY
SHERIFF'S DEPARTMENT; KIM D.
FEASTER; JAMES E. HARRIS, Sergeant;
JOHN DOE; RICHARD ROE; STATE OF
SOUTH CAROLINA,
Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.

Patrick Michael Duffy, District Judge.

(CA-95-1866-3-23)

Argued: January 29, 1998

Decided: August 17, 1999
Before WIDENER and WILKINS, Circuit Judges, and RUSSELL,*
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Thomas Keith Fowler, Jr., Columbia, South Carolina, for
Appellant. Thomas C.R. Legare, Jr., NEXSEN, PRUET, JACOBS &
POLLARD, L.L.P., Columbia, South Carolina, for Appellees. ON
BRIEF: Wilburn Brewer, Jr., NEXSEN, PRUET, JACOBS & POL-
LARD, L.L.P., Columbia, South Carolina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bruce Leon Robinson brought this action against various South
Carolina law enforcement officers2 alleging that they were guilty of,
_________________________________________________________________
*Senior Judge Russell heard oral argument in this case but died prior
to the time the decision was filed. The decision is filed by a quorum of
the panel. 28 U.S.C. § 46(d).
2 Robinson named Lexington County, South Carolina, Sheriff James R.
Metts and Lexington County Detention Center employees Detective
Glenn Oxendine, Captain Adrian Bost, Sergeant Duane R. Peake, Detec-
tive Anthony Plante, Detective Jimmy Smith, Detective Larry Harrison,
Detective Jim Graham, and Detective Ken Correll as defendants in this
action. For ease of reference, we refer to defendants collectively as "Ap-
pellees."

                    2
inter alia, illegally searching and seizing him, engaging in a civil con-
spiracy, and maliciously prosecuting him. Robinson now appeals the
decision of the district court granting Appellees' motion for summary
judgment. We affirm.

I.

In 1992, when the events underlying this action occurred, Robinson
was employed by the Lexington County Detention Center (LCDC) as
a corrections officer. An investigation of marijuana being smuggled
into the LCDC led to the questioning of inmate Gary Martin. Martin
informed LCDC officials that two LCDC correctional officers, Robin-
son and Harry Perry, were bringing contraband--in the form of ciga-
rettes and marijuana--into the facility with the assistance of Martin's
wife. According to Martin, his wife would place contraband on the
automobile used jointly by Robinson and Perry while the vehicle was
in the LCDC parking lot. Martin alleged that Robinson and Perry
would then bring the contraband into the LCDC during their shift.

Pursuant to information provided by Martin, Appellees prepared a
package containing a carton of cigarettes, marijuana, three $20.00
bills, cigarette lighters, and rolling papers. On June 18, 1992, Appel-
lees placed the package in the wheel well of the vehicle used by Rob-
inson and Perry in the LCDC parking lot, as directed by Martin, and
established surveillance. During the vigil, Martin notified officers that
Robinson and Perry had told him that they knew the contraband was
there and that they would bring it to him. No one approached the
vehicle until the following morning when Robinson and Perry went
off duty and left the LCDC.

The automobile was kept under observation after it exited the park-
ing lot. The vehicle stopped on an interstate entrance ramp; Perry
exited, retrieved the package from the wheel well, and again entered
the automobile. Shortly thereafter, the vehicle was stopped, and Rob-
inson and Perry were searched and arrested. Three $20.00 bills and
marijuana were discovered in Perry's pockets, and the remaining con-
traband was on the floorboard of the automobile. 3
_________________________________________________________________

3 Perry is not a party to this action.

                     3
A grand jury indicted Robinson of several violations of state law
including conspiracy to possess marijuana and misconduct in office.
On the day before Robinson's scheduled trial, the state court heard
Robinson's motion to dismiss the charges on the basis that probable
cause was lacking for the search and seizure. Following an evidenti-
ary hearing, the state court ruled that probable cause had existed and
denied Robinson's motion to dismiss. Robinson thereafter entered a
plea pursuant to an agreement permitting him to enter a pretrial inter-
vention program.

Robinson subsequently brought the present action claiming that his
rights under federal and state law were violated by Appellees because,
inter alia, they lacked probable cause for the search, seizure, and
prosecution. The district court granted summary judgment to Appel-
lees, ruling that Robinson was estopped from arguing that probable
cause was lacking due to the contrary determination by the state court
during Robinson's criminal proceedings. Furthermore, the district
court concluded that Appellees were entitled to qualified immunity
because a reasonable officer could have believed that probable cause
was present.

II.

Robinson maintains that the district court erred in granting sum-
mary judgment to Appellees, principally contending that he is not
estopped from challenging the probable cause determination of the
state court and that probable cause was lacking. Having had the bene-
fit of oral argument and the parties' briefs, and after careful consider-
ation of the record and applicable law, we conclude that the district
court correctly decided the issues before it. Accordingly, we affirm on
the reasoning of the district court. See Robinson v. Metts, No. 3:95-
1866-23 (D.S.C. Mar. 17, 1997).

AFFIRMED

                     4